  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

    MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA              )
                                      )     CRIMINAL ACTION NO.
        v.                            )         2:19cr62-MHT
                                      )             (WO)
THOMAS WILLIAM GRIER                  )

                           OPINION AND ORDER

    This case is before the court on defendant Thomas

William       Grier’s   second    motion    to   continue    the    trial

date.        For the reasons set forth below, the court finds

that his upcoming jury trial, now set for February 24,

2020,        should   be   continued      pursuant   to     18     U.S.C.

§ 3161(h).

    While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is     limited    by   the   requirements   of     the    Speedy

Trial Act, 18 U.S.C. § 3161.              The Act provides in part:

              “In any case in which a plea of not
              guilty is entered, the trial of a
              defendant charged in an information or
              indictment with the commission of an
              offense shall commence within seventy
                                 1
           days from the filing date (and making
           public)   of    the   information   or
           indictment, or from the date the
           defendant   has   appeared   before  a
           judicial officer of the court in which
           such charge is pending, whichever date
           last occurs.”

§ 3161(c)(1).      The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”         § 3161(h)(7)(A).        In      granting      such      a

continuance,      the   court   may   consider,           among     other

factors, whether the failure to grant the continuance

“would    be   likely   to ... result      in   a   miscarriage        of

justice,”      § 3161(h)(7)(B)(i),    or     “would   deny        counsel

for the defendant or the attorney for the Government

the      reasonable     time    necessary           for      effective

preparation, taking into account the exercise of due

diligence.”      § 3161(h)(7)(B)(iv).

      The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Grier in a speedy trial.

                                2
The court previously granted Grier’s motion to continue

trial in order for him to receive a mental competency

evaluation. See Opinion and Order (doc. no. 43). After

receiving the report of the evaluation, the court found

Grier competent to proceed, see Opinion and Order (doc.

no. 59), and set a trial date of February 24, 2020.

See Order (doc. no. 54).            On January 27, 2020, the

magistrate judge granted Grier’s prior counsel’s motion

to withdraw and appointed Grier new counsel. See Order

(doc. no. 73).     At a hearing on the record on February

4, 2020, Grier’s new counsel represented that Grier has

asked her to investigate additional suppression issues

not previously explored.            She also stated that this

case is likely to go to trial and, having only recently

received the discovery, she will need more than the 20

days before the current trial date to prepare. Grier

himself   also     acknowledged        that,   though        he    is

incarcerated     pending   trial,     he   still    agrees    to    a

continuance.       A   second   continuance        is,   therefore,

warranted so that Grier’s new counsel may investigate

                                3
his concerns regarding his prior motion to suppress as

well as prepare for trial.           Also, the government does

not oppose a continuance.

                              ***

    Accordingly, it is ORDERED as follows:

    (1) The motion to continue (doc. no. 67), filed by

defendant Thomas William Grier, is granted.

    (2)   The   jury   selection     and   trial    for   defendant

Grier, now set for February 24, 2020, are reset for

April 27, 2020, at 10:00 a.m., in Courtroom 2FMJ of the

Frank M. Johnson Jr. United States Courthouse Complex,

One Church Street, Montgomery, Alabama.

    The United States Magistrate Judge shall conduct

another pretrial conference in advance of the April 27,

2020,   trial   term   and   shall    reset   the   deadline    for

entering a change of plea and any other appropriate

deadlines.

    DONE, this the 6th day of February, 2020.

                           /s/ Myron H. Thompson
                        UNITED STATES DISTRICT JUDGE


                                4
